DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to restriction requirement of 09/01/2020, applicant has elected invention I, claims 1-9 without traverse.  Claims 10-20 are considered withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first inverter having an input terminal and an output terminal” in line 6.  There is confusion as to what terminals are being claimed here.  Preceding lines claim that the level shifter has an input terminal.  As disclosed with respect to applicant 
Claims 2-9 encompass this limitation and hence rejected for same reason as above.
Claims 3 and 5 recite third voltage and fourth voltage.  However there is no reference to a first or second voltage in parent claim 1.  This raises confusion.  Examiner suggests changing dependency to claim 2 or renaming the voltages claimed.  
Claims 4 encompass this limitation and hence rejected for same reason as above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102 (a) (a) and 102 (a) (2) as being anticipated by Mukhopadhyay [US 20130106485 A1].
As per claim 1, Mukhopadhyay teaches an apparatus for an ultrasound device (In view of MPEP 211.02.II, examiner finds that the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, a purpose or intended use of the invention, here “for an ultrasonic device”, rather than any distinct definition of any of the claimed invention’s limitations.  The preamble is not considered a limitation and is of no significance to claim construction), comprising: 
a level shifter (Mukhopadhyay Fig 4) comprising:
an input terminal to receive an input voltage (In view of 112 (b) rejection Mukhopadhyay Fig 1 DIN);
an output terminal to provide an output voltage level-shifted from the input voltage (Mukhopadhyay Fig 1 DOUT);
a first inverter having an input terminal and an output terminal (Mukhopadhyay Fig 1 item 106-2 has input terminal and an output terminal);
a capacitor having a first terminal and a second terminal (Mukhopadhyay Fig 1 item C1);
and a series of two or more second inverters having an input terminal and an output terminal (Mukhopadhyay Fig 1 items 108-1, 108-2); 
wherein:
the input terminal of the first inverter is coupled to the input terminal of the level shifter (In view of 112 (b) rejection DIN coupled to input of 106-2);
the output terminal of the first inverter is coupled to the first terminal of the capacitor (Mukhopadhyay Fig 1 output of 106-2 to C1);
the second terminal of the capacitor is coupled to the input terminal of the series of two or more second inverters (Mukhopadhyay Fig 1 C1 coupled to input of 108-1); and 
the output terminal of the series of two or more second inverters is coupled to the output terminal of the level shifter (Mukhopadhyay Fig 4 108-2 to DOUT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay as applied to claim 1 above in view of Yang [US 20100026343 A1].
As per claim 2, Mukhopadhyay teaches claim 1 as discussed above.  Mukhopadhyay does not expressly show the first inverter comprises a positive power supply connection coupled to a first voltage and a negative power supply connection coupled to a second voltage; and the level shifter is configured to receive either of the first voltage or the second voltage as the input voltage.
Yang, in same field of level shifters, teaches the first inverter comprises a positive power supply connection coupled to a first voltage and a negative power supply connection coupled to a second voltage; and the level shifter is configured to receive either of the first voltage or the second voltage as the input voltage (In view of applicant spec. ¶0041, ¶0046 and conventional knowledge, examiner interprets that applicant is referring to pins of an inverter circuit for power supply.  Yang Fig 2 shows supply connections for inverter circuits).
Mukhopadhyay only shows the representation of logic inverter circuits.  Yang shows components and connections for physically implementing inverter circuit.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mukhopadhyay by integrating power supply terminals.   The motivation would be to provide a physical level shifting circuit which requires only one power supply voltage (Yang ¶0005, ¶0013).
As per claim 3, have limitation similar to claim 2 above and is rejected over Mukhopadhyay in view of Yang as discussed above.   Mukhopadhyay in view of Yang further teaches each inverter of the series of two or more second inverters comprises a positive power supply connection coupled to a third voltage and a negative power supply connection coupled to a fourth voltage (In view of applicant spec. ¶0041, ¶0046 and conventional knowledge, examiner interprets that applicant is referring to pins of an inverter circuit for power supply.  Yang Fig 2, VDD2, VSS2 coupled to inverters 30 and 32); and the level shifter is configured to output, as the output voltage, a voltage that is either the third voltage or the fourth voltage (Yang Fig 3 OUT1).
As per claim 4, Mukhopadhyay in view of Yang further teaches wherein the third voltage and/or the fourth voltage is substantially between approximately -300V and 300V (Yang ¶0017 voltages between 1.2 and 0V, which is within the range claimed).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay, as applied to claim 1, in view of Yang [US 20100026343 A1], and further in view of Smith [US 4504747 A].
As per claim 5, has limitations similar to claim 3 and is rejected for same reasons over Mukhopadhyay in view of Yang as discussed above.  Mukhopadhyay in view of Yang does not expressly teach the level shifter further comprises a diode having an anode and a cathode; the anode of the diode is coupled to the fourth voltage; and the cathode of the diode is coupled to the second terminal of the capacitor.
Smith teaches comprises a diode having an anode and a cathode; the anode of the diode is coupled to the supply voltage; and the cathode of the diode is coupled to the second terminal of the capacitor (Smith Fig 1 diode 28).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mukhopadhyay by integrating parasitic diodes as in Smith so as to allows node to recover faster and accept a higher frequency input signal (Smith Col 5 lines 14-17). 

Claims 6, 8 rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay as applied to claim 1 above, and further in view of Hongou [US 20080225639 A1.
As per claim 6, Mukhopadhyay teaches claim 1 as discussed above.  Mukhopadhyay does not expressly a pulser having an input terminal and an output terminal; and an ultrasonic transducer having an input terminal; wherein: the output terminal of the level shifter is coupled to the input terminal of the pulser; and the output terminal of the pulser is coupled to the input terminal of the ultrasonic transducer.
Hongou teaches a pulser having an input terminal and an output terminal; and an ultrasonic transducer having an input terminal; wherein: the output terminal of the level shifter is coupled to the input terminal of the pulser; and the output terminal of the pulser is coupled to the input terminal of the ultrasonic transducer (Hongou Fig 2 items coupled between level shifter 141 and transducer 111).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mukhopadhyay by integrating transducer and control circuitry as in Hongou.  The motivation would be to provide circuitry for ultrasonic transducers to transmit an ultrasonic pulse to a subject (Hongou ¶0026).
As per claim 8, Mukhopadhyay in view of Hongou further teaches the pulser comprises a n-type metal-oxide-semiconductor field-effect transistor (nMOSFET) (Hongou Fig 2 item 143); and the series of two or more second inverters comprises an even number of inverters (Mukhopadhyay Fig 4, two inverters).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay in view of Hongou as applied to claim 6 above, and further in view of  Prather [US 7176720 B1].
As per claim 7, Mukhopadhyay in view of Hongou teaches claim 6 as discussed above.  Mukhopadhyay in view of Hongou further teaches the pulser comprises a p-type metal-oxide-semiconductor field-effect transistor (pMOSFET) (Hongou Fig 2 item 142).   Mukhopadhyay in view of Hongou does not expressly teach and the series of two or more second inverters comprises an odd number of inverters.
Prather teaches the series of two or more second inverters comprises an odd number of inverters (Prather Fig 3 items 36b-d).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mukhopadhyay by integrating additional inverters as in Prather.  The motivation would be to provide an even more squaring effect of the translated output (Prather Col 5 lines 54-56).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay in view of Hongou as applied to claim 6 above, and further in view of Breimesser [US 5622177 A].
As per claim 9, Mukhopadhyay in view of Hongou teaches claim 6 as discussed above.  Mukhopadhyay in view of Hongou does not expressly teach wherein the level shifter, the pulser, and the ultrasonic transducer are monolithically integrated on a single substrate.
Breimesser mentions the pulser, and the ultrasonic transducer are monolithically integrated on a single substrate (Breimesser Col 5 lines 60-65 “Preferably, the transmit pulsers P.sub.ij and the transducer elements E.sub.ij are monolithically integrated in a substrate.”).
Mukhopadhyay in view of Hongou also shows pulser and level shifter as part of same circuit (Hongou Fig 2 item 112).  In view of the teachings in Breimesser, before the effective filing date it would have been obvious to a person of ordinary skill in the art to modify apparatus in Mukhopadhyay in view of Hongou using integration.  One motivation for integration is to reduce size of circuitry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793